PER CURIAM.
Willie Owens appeals the denial of his motion for post conviction relief pursuant to rule 3.850, Florida Rules of Criminal Procedure.
Owens raises three issues on appeal, only one of which requires further consideration. He entered a plea of no contest to second degree murder with a firearm and shooting into an occupied vehicle. He now claims that the factual basis presented to the trial court was inadequate to support the convictions.
The trial court that summarily denied the 3.850 motion prepared a four page order in which references are made to documents supporting the denial. Unfortunately there are no attachments to the order, and the record on appeal does not contain the documents.
The order of denial is affirmed except as to the issue of the absence of a factual basis for the plea. We vacate the denial as to that issue and remand for attachment of the missing items or a hearing if the documents fail to refute Owens’ claim. Ferrell v. State, 644 So.2d 347 (Fla. 4th DCA 1994).
AFFIRMED IN PART; REVERSED IN PART; REMANDED.
PETERSON, C.J., and GRIFFIN and ANTOON, JJ., concur.